Appeal Reinstated; Order filed February 13, 2018




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00982-CV
                                   ____________

 CHENIERE ENERGY, INC. AND CHENIERE LNG TERMINALS, LLC,
                          Appellants

                                         V.

      PARALLAX ENTERPRISES LLC, PARALLAX ENERGY LLC,
       PARALLAX ENTERPRISES (NOLA) LLC, LIVE OAK LNG LLC,
        LIVE OAK LNG PIPELINE LLC, MOSS LAKE LNG LLC AND
                   CALCASIEU LNG LLC, Appellees


                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-49685

                                     ORDER

      On January 18, 2018, this court issued an order abating the appeal and
ordering the parties to conduct mediation within 60 days of the court’s order.
      On January 25, 2018, appellants filed an objection to the abatement of the
appeal, but not to the court’s order on mediation.

      The objection is sustained, and the appeal is reinstated. The parties’ mediation
report is due on or before March 19, 2018. The reporter’s record is due on or before
February 23, 2018.

                                       PER CURIAM